Title: Acct. of the Wheather in May [1770]
From: Washington, George
To: 




May 1st. A hard frost which destroyd all the Peaches &ca. from the Water. Wind still at No. Wt. & West but neither so cold nor hard as the two preceeding days.
 


2. Calm and tolerably pleasant again altho the Morning was cool.
 


3. Wind fresh and cool from the So. West—which shifted to the So. Et. and East, & began to Rain briskly abt. Sunset attended with thunder & Lightg.
 


4. Very Cloudy, Misty & sometimes raining. Wind pretty fresh from the Northwest & cool.
 


5. Cloudy in the forenoon, & cool. Wind being at No. West—but clear and warm afterwards with but little Wind.
 


6. More moderate & pleasant in the forenoon—but cool & windy in the Evening—also Cloudy.
 


7. Cool in the Morning but Hot afterwards with appearances of Rain.
 


8. Very warm & clear in the forenoon with but little Wind—but a severe Gust of wind & Rain in the Afternn. from the So. West—which moderated abt. dark.
 


9. Raining more or less all day with the wind fresh and variable.
 


10. Drizzling several times with the Wind westwardly but not so cool as yesterday.
 



11. Cloudy & sometimes Misty in the Afternoon. The forenoon clear & wind at No. West but variable.
 


12. Cloudy & sometimes Misting in the Morning but clear and pleasant afterwards.
 


13. Clear and very warm with but little Wind and that Southwardly.
 


14. Very like for Rain in the Morning but cleard afterwards. Wind fresh all day from the East and cool—especially towards Night.
 


15. A Lowery cloudy Morning but clear afternoon & tolerably warm.
 


16. Much such a day as yesterday, but a good deal warmer.
 


17. Misty kind of Morning but clear warm and calm afterwards.
 


18. Clear and Warm in the forenoon with but little Wind which howevr. after a little sprinkle came out violent from the No. West & contd. so all the Afternoon.
 


19. Clear & cool till abt. Noon. Wind blowg. fresh from No. West—then calm and warm. Eveng. still cool.
 


20. Morning & Evening Cool. Mid day warm—there being but little Wd.
 


21. Still & Calm forenoon Wind pretty fresh from the Eastward afterwards.
 


22. Clear and rather Cool Wind being fresh from the westward.
 


23. Clear and still cool for the Season notwithstanding the wind was Southwardly.
 


24. Warm with some appears. of Rain of which a little fell in the Night.
 


25. Very warm. Wind being Southwardly—a little Rain in the Morning.
 



26. Wind very fast from the Westwd. all day and towards Evening Cool with appearances of Rain but none fell.
 


27. Cool and clear all day. Wind being still to the westward.
 


28. Lowering kind of a Morning but clear afterwards & cool all day.
 


29. Not as cool as yesterday. Wind variable with appearances of Rain.
 


30. Wind Eastwardly. Cool and cloudy with Rain towards Night which continued all Night.
 


31. Raining more or less all day with the wind westwardly.
